Citation Nr: 9923897	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1966 to December 
1968.  

This appeal arises from a December 1996 rating decision of 
the Pittsburgh, Pennsylvania Regional Office (RO) which 
denied entitlement to service connection for headaches and 
low back and neck disorders.  By rating action in August 
1998, service connection for a neck disorder was granted; 
this is a full award of the benefit sought relating to the 
claim of service connection for a neck disorder and the 
appeal initiated by the veteran in the notice of disagreement 
relative to this issue.  See Holland v. Gober, 10 Vet. App. 
433 (1997).  Thus, the issues remaining on appeal are 
entitlement to service connection for headaches and a low 
back disorder.

In the July 1999 informal hearing presentation submitted 
directly to the Board, the issue of whether a rating in 
excess of 10 percent is warranted for the service connected 
neck disability was raised.  As that issue has not been 
developed and certified on appeal, and as it is not 
inextricably intertwined with the service connection issues 
currently on appeal, it is referred to the RO for appropriate 
consideration. 


FINDINGS OF FACT

1.  The evidence is at least in equipoise in demonstrating 
that the veteran currently suffers from migraine headaches 
that are related to shrapnel injury suffered in service.  

2.  The veteran's allegation that he currently has a low back 
disability that is related to service is not supported by any 
medical evidence that would render his claim plausible.


CONCLUSIONS OF LAW

1.  The veteran's headaches were incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.303 (1998).

2.  The veteran has not submitted evidence of a well grounded 
claim concerning the claim of entitlement to service 
connection for a low back disability.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background.

The service medical records show that on March 2, 1968, the 
veteran sustained a shell fragment wound of the left ear and 
a superficial wound of the left neck when he was hit by 
shrapnel from an enemy booby trap.  On examination, there was 
a through and through shell fragment wound of the left outer 
ear and a superficial shell fragment wound of the left neck.  
X-rays of the skull showed a metallic fragment lying just 
within the tip of the mastoid sinus.  The wounds were 
debrided under local anesthesia.  It was noted that the 
physician was unable to recover the fragment from the sinus.  

A hospital narrative summary in March 1968 shows that 
physical examination was normal except for small healing 
wounds over the left mastoid and the left posterior neck.  
Both had previously been sutured.  There were some very 
superficial unsutured wounds of the right leg and right 
shoulder.  Sutures were removed from the neck; the neck 
continued to heal uneventfully.  There was a low grade 
inflammation over the mastoid which tended to improve slowly.  
Local heat was applied with resulting rapid resolution of the 
low grade inflammation.  The veteran was discharged to full 
duty on March 18, 1968.

In May 1968, the veteran was hit by an AK47 round in the left 
index finger.  He sustained an amputation of the left index 
finger through the middle phalanx.  The wound was debrided on 
the day of injury and the veteran was transferred to the 
Naval Hospital in Bethesda, Maryland.  

On an initial post service claim filed in April 1969, the 
veteran requested service connection for hearing loss and for 
neck, left arm, shoulder, head, and left hand disabilities.  

On VA examination in July 1969, the veteran reported having 
been treated by a physician for a back condition since April 
1969.  On examination, shrapnel wounds of the neck, left arm 
and ear were noted.  There was no complaint, clinical 
finding, or diagnosis rendered relative to disability of the 
low back or headaches.

The veteran submitted the current claim in October 1996.  He 
noted that he had been wounded in combat and that he still 
had shrapnel in his head.  He indicated that he suffered from 
severe headaches and neck and back problems which a physician 
felt were caused by the shrapnel injury.  He reported an 
inservice incident when he was thrown into a bunker after a 
rocket explosion which caused back problems.  

Received in November 1996 were VA outpatient treatment 
records from 1994 to 1996.  In August 1994, it was reported 
that the veteran had been getting pains in the side of the 
head off and on that affected his vision.  It was noted that 
pain might be due to shrapnel.  Over the last 3 weeks, there 
had been head pain over the left parietal occipital area.  
His head would throb when he was in stressful situations.  
The diagnosic impression was cephalalgia.  An October 1994 
notation shows that the veteran's headaches consisted of 
holocephalic throbbing pain sometimes greater on the left 
than the right.  Headaches sometimes were associated with 
nausea, rarely were they associated with vomiting.  The 
assessment was common migraine headaches.  In July 1996, the 
veteran complained of back and leg pain.  It was reported 
that X-rays in 1992 showed disc disease of the neck and 
lumbar areas.  Low back x-rays in July 1996 were interpreted 
as being negative.  In September 1996, the veteran complained 
of backache of many years' duration with pain sometimes 
radiating to his legs.  He also complained of stiffness of 
the back in the morning.  

At a July 1997 personal hearing at the RO, the veteran 
testified that back pain had persisted since an injury 
suffered during a rocket explosion in Vietnam, that he first 
received medical treatment for the back 5 to 10 years after 
service, that there were two metal fragments above his left 
ear, and that physicians had told him that his headaches were 
a direct result of the shell fragment wounds and residual 
metallic fragments.  

Received in July 1997 were VA treatment records dated from 
1992 to 1996.  In January 1992, the veteran reported a back 
injury in service when an explosive blast knocked him down.  
The assessment was lumbar disc disease and rule out 
radiculopathy.  In September 1992, the veteran reported back 
pain of 6 years duration that was getting worse.  The pain 
radiated into the hip and leg.  A September 1992 CT scan of 
the lumbar spine showed mild broad-based annular disc bulging 
at L4-5 and L5-S1.  A February 1993 EMG and nerve conduction 
study showed early polyneuropathy of axonal type; there was 
no sign of active denervation at that time; and it was 
reported that the veteran did not show any significant 
difference on nerve conduction study or EMG in comparing the 
right and left sides.  

On VA orthopedic examination in May 1998, the veteran 
complained of aching and stiffness of the neck with radiating 
pain up into his head.  These symptoms occurred four days a 
week.  On examination, there was no deformity of the neck.  
Range of motion was normal with some stiffness and discomfort 
on passive motion.  There was no muscle spasm or tenderness.  
The impression was post-traumatic injury of the neck; and the 
problem relating to the neck resulted in pain radiating into 
the head that was the result of the occurrence in 1968.  

On VA neurology examination in June 1998, a 10 to 12 year 
history of headaches was reported.  The headaches almost 
always would begin in the left side of the neck and occipital 
area and then spread forward over the head.  With some 
headaches, the veteran would have visual changes with a 
blurring of vision.  The impressions included migraine 
headaches.  The examiner noted that it was difficult to know 
the relationship between headaches and his injuries.  It was 
certainly possible to have post-traumatic migraine headaches 
and the fact that the migraines seemed to begin in the area 
where the shrapnel struck the veteran would raise that 
possibility.  Against this position was the fact that 
migraines developed spontaneously in a number of individuals 
and there seemed to have been a fairly long lag time between 
the shrapnel injury and the veteran's migraines.  Thus, the 
relationship remained possible.  There was probably no 
testing which could clarify this further.  


II.  Analysis.

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

With regard to the claim of entitlement to service connection 
for headaches, it is neither contended nor does the evidence 
show that headaches were present during service or for a 
number of years thereafter.  It is the veteran's contention 
that headaches developed after service stemming from a 
shrapnel injury suffered during service.  The first 
responsibility of a claimant is to present a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  To satisfy the 
burden under § 5107(a), a claimant need only submit a 
plausible claim which need not be conclusive but only 
possible.  Molloy v. Brown, 9 Vet. App. 513 (1996).  In light 
of the June 1998 neurology examiner's opinion that the 
relationship between inservice injury and headaches was 
possible, the Board finds that the veteran's claim is 
plausible and thereby the claim is well grounded.  

A review of the relevant evidence shows that on VA neurology 
examination in June 1998, the veteran reported the onset of 
headaches 10 to 12 years prior.  This would place the onset 
of headaches no earlier than some point during the mid-1980s.  
VA medical records show the presence of and treatment for 
headaches since the early 1990s.  There are two VA medical 
opinions regarding the putative connection between inservice 
injury and the post service development of headaches.  The VA 
orthopedic examiner in May 1998 provided an impression of 
post-traumatic injury of the neck during service that 
resulted in pain radiating to the head.  Of even greater 
significance is the June 1998 neurology examiner's statement 
that post-traumatic migraine headaches were possible.  The 
examiner found that it was significant that the veteran's 
migraine headaches started in the area where shrapnel had 
struck him.  Weighing against the veteran's claim was the 
fact that migraine headaches occurred spontaneously in a 
number of individuals along with the fact that there was a 
fairly long lag time between the veteran's injury in service 
and the onset of headaches.  It was concluded that the 
relationship between injury and headaches remained possible 
in the veteran's case.  The examiner further noted that there 
probably was no form of testing that could further clarify 
this matter.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990), the Court 
stated that "[W]hen all of the evidence is assembled, the 
Secretary, or his designee, is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied."  The 
medical evidence of record establishes that the veteran has 
been experiencing headaches since the mid-1980s and VA 
examiners have recently established that the veteran suffers 
from head pain resulting from shrapnel injury and the 
relationship between injury and headaches was deemed 
possible.  The neurology examiner, in all candor, further 
noted that there was no means of evaluation to include 
diagnostic testing available which could further clarify the 
probability of this putative etiological relationship. 

The recent VA examination reports, in the Board's opinion, 
serve to provide competent evidence to conclude that it is 
just as likely as not that the veteran currently is suffering 
from headaches that are related to injury suffered during his 
period of military service.  In this regard, the Board finds 
that there is an approximate balance of the positive and 
negative evidence in this case and that the evidence is in 
relative equipoise.  Under the provisions of 38 U.S.C.A. 
§ 5107(a), the benefit of the doubt must be given to the 
veteran's claim.  Hence, the Board concludes that entitlement 
to service connection for headaches is warranted.  

With regard to the claim of service connection for disability 
of the low back, the Board notes that additional applicable 
law must be considered.

The threshold question dealing with a service connection 
claim, as always, revolves around whether the veteran has met 
his initial burden of presenting a well grounded claim.  If 
he has not, then the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The veteran has asserted that low back disability to include 
disc disease, that arose many years post-service, was 
actually manifest in service as a result of injury suffered 
when he was knocked down from the concussive force of a 
rocket blast.  The veteran did not complain of low back 
disability to include pain during service.  Within several 
months following discharge from service, the veteran filed a 
claim for service connection for multiple disabilities to 
include the neck, but the veteran made no mention of low back 
disability at the time of his initial claim.  On clinical 
evaluation in July 1969, the veteran reported that he was 
treated for his back since April 1969.  He did not relate any 
back problems to military service.  Subsequent to 1969, the 
first medical evidence of a problem with the low back dates 
from 1992, more than 20 years after discharge from service.

Although evidence of service incurrence is usually shown by 
reference to a veteran's service medical records, section 
1154(b) of title 38, United States Code, relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA compensation claims.  See Velez v. West, 11 Vet. 
App. 148, 153 (1998).

Section 1154(b) provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.

38 U.S.C. § 1154(b) (West 1991).

In addition, its implementing regulation, 38 C.F.R. § 
3.304(d) (1998), provides:

Combat.  Satisfactory lay or other 
evidence that an injury or disease was 
incurred or aggravated in combat will be 
accepted as sufficient proof of service 
connection if the evidence is consistent 
with the circumstances, conditions or 
hardships of such service even though 
there is no official record of such 
incurrence or aggravation.

The United States Court of Appeals for the Federal Circuit 
has held that there are three sequential determinations that 
must be made when a combat veteran seeks to show service 
incurrence using section 1154(b).  Collette v. Brown, 82 F.3d 
389, 392-3 (Fed. Cir. 1996).  First, it must be determined 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease".  38 U.S.C. § 1154(b).  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service" (even though there is no official record of such 
incurrence or aggravation in service).  If the veteran 
satisfies inquiries (1) and (2), then the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection" unless the Secretary rebuts service 
connection by "clear and convincing evidence to the 
contrary."  Id. 

The Court has concluded that Collette did not obviate the 
other requirements set forth in Caluza (i.e., current 
disability and medical nexus); rather, the first sentence of 
section 1154(b) relates only to incurrence; that is, what 
happened in service.  See Wade v. West, 11 Vet. App. 302, 305 
(1998) ("we hold again today, that a combat veteran who has 
successfully established the in-service occurrence or 
aggravation of an injury pursuant to section 1154(b) and 
Collette, must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability as required by Caluza.").

Because section 1154(b) does not obviate the other two Caluza 
requirements, a combat veteran who uses lay testimony to show 
incurrence or aggravation must nevertheless generally proffer 
medical evidence to establish a current disability and its 
nexus to service because "lay persons are not competent to 
offer medical opinions."  Meyer v. Brown, 9 Vet. App. 425, 
429 (1996).  As to the use of continuity of symptomatology 
under § 3.303(b) to show service connection, however, lay 
testimony may be used to show continuity of symptomatology, 
as well as to show a nexus between the continuity of 
symptomatology and present disability when "such a 
relationship is one as to which a lay person's observation is 
competent".  See Savage, 10 Vet. App. at 497.  In the case 
of a low back disability such as disc disease, medical 
evidence is needed to establish a nexus relationship since 
this type of opinion requires medical expertise.

Application of the above law to the instant facts leads the 
Board to find that the veteran's claim concerning service 
connection for a low back disability is not well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  The 
veteran is a combat veteran and the reported circumstances of 
a back injury from a rocket blast in service is consistent 
with the circumstances of his service even though the service 
medical records do not reflect treatment for a low back 
disability resulting from a rocket explosion.  Moreover, 
recent VA records show that the veteran has developed low 
back disability in the 1990s.  On the other hand, the record 
is devoid of a specific medical opinion that any current low 
back disability had an onset in service.  Stated in another 
way, there is no competent medical evidence that would link 
injury suffered during a concussive blast in service and the 
development of low back disability more than 20 years later.  
The veteran has testified that current low back disability is 
related to injury suffered in service.  The Court has held, 
however, that lay persons cannot provide testimony where an 
expert opinion is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 
(1995).  In the similar case of Arms v. West, 12 Vet. App. 
188 (1999), the Court held that a claim for service 
connection for hearing loss was not well grounded because the 
veteran had provided no medical evidence of a connection 
between his left-ear hearing loss and the in-service shell 
blast injury or between that hearing loss and his service-
connected tinnitus.  In this case, the veteran's claim of 
service connection for a low back disability must be 
supported by competent medical evidence that demonstrates an 
etiological nexus between the inservice injury and low back 
disability that was manifest many years following discharge 
from service.  No such evidence is of record.

In summary, the Board finds that the veteran's claim 
concerning service connection for a low back disability is 
not well grounded.  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).  As a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the appeal regarding the 
claim of service connection for a low back disability is 
denied.  



ORDER

Entitlement to service connection for headaches is granted.

As a well grounded claim has not been presented, entitlement 
to service connection for a low back disorder is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

